The sole assignment of error relating to the refusal to grant a new trial, the motion therefor being based on the general grounds only, there being sufficient evidence to support the verdict, and the same having the approval of the trial judge, the judgment is affirmed. Holt v. State, 7 Ga. App. 77
(66 S.E. 279).
Judgment affirmed. Gardner and Townsend, JJ.,concur.
                       DECIDED NOVEMBER 13, 1947.
The defendant was found guilty of the sale of alcoholic and spirituous liquors. The motion for new trial contained only the general grounds. This motion was refused, and the defendant excepted.
H. S. Wilkins, witness for the State, testified: "I was in Floyd County on the 11th day of January [the date alleged in the indictment] and I saw James Locklear. I saw him out at his house. I went to his house in a taxi, a Chevrolet, I think. It was about quarter of four in the afternoon. Blew the horn and he came around the house from the back of the house. I asked him did he have any whisky and he said `Yeah,' and so I got out of the car and went around to the back of the house with him, where he was killing a hog, cutting up the meat. He said, `there it is in that sack.' I got a pint, asked him how much it was, and he said `$3,' and I laid it there on the table where he was cutting the meat up. I don't remember seeing him take it; I just laid it there on the table. He was still cutting meat. I don't remember seeing anyone else. I carried the liquor over to the jail and turned it over to Mr. Russell."
In his statement the defendant said that he did not sell Wilkins the whisky in question but gave it to him when he stated that he could get none for his wife who was sick and had the flu.